tcmemo_2010_5 united_states tax_court marion j wells petitioner v commissioner of internal revenue respondent docket no filed date marion j wells pro_se miles b fuller for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on respondent’s motion for partial summary_judgment filed pursuant to rule the sole issue for decision i sec_1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar whether a settlement payment to petitioner is excluded from income under sec_104 as damages received on account of personal physical injuries or physical sickness at the time the petition was filed petitioner resided in background colorado petitioner began her employment with the colorado department of transportation cdot in in after assignment to a new project at cdot petitioner had an altercation with her supervisor in date petitioner filed a discrimination and retaliation complaint with the cdot center for equal employment opportunity it was after this complaint that petitioner began taking leave and seeing a therapist to deal with the stress caused by the altercation from the date of the complaint until her termination 10½ months later petitioner was on leave approximately of the 10½ months cdot terminated petitioner’s employment when her leave was exhausted in date in date petitioner filed suit in district_court against cdot her supervisor and her supervisor’s superior alleging gender discrimination and retaliation under u s c sections and and title vii of the civil rights act of 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue as amended publaw_88_352 tit vii 78_stat_253 codified pincite u s c secs 2000e-2-2000e-17 petitioner’s complaint alleged inter alia employment discrimination based on gender and that the stress caused by the altercation and the subsequent perceived inaction by cdot in response to the complaint she lodged caused her to take leave petitioner asserted that when her leave was exhausted her employment was terminated and she was given no opportunity to return to her position the district_court granted cdot’s motion for summary_judgment and petitioner appealed to the u s court_of_appeals for the tenth circuit in date the court_of_appeals reversed on the retaliation claim and remanded the case for trial in date the parties filed a joint motion to dismiss with prejudice and in date entered into a settlement agreement the settlement agreement states that dollar_figure was to be paid to petitioner as damages for her emotional distress due to depression and other claims not as wages or back pay and 3petitioner claims cdot employees retaliated against her because of her previous lawsuit against cdot in petitioner filed a class action lawsuit against cdot for employment discrimination based on gender under tit vii of the civil rights act of in the parties entered a court-approved settlement agreement the case was closed in date 325_f3d_1205 10th cir the court takes judicial_notice of the opinion of the court_of_appeals fed r evid that it shall constitute a full and final settlement of all claims petitioner asserted or might assert against the defendants in the lawsuit the settlement agreement also states that a form 1099-misc miscellaneous income would be issued to petitioner and reported to the internal_revenue_service irs petitioner did not report the dollar_figure as income on her income_tax return respondent treated the payment as includable in gross_income for and on that basis determined a deficiency of dollar_figure in her income_tax and an accuracy- related penalty of dollar_figure it is the characterization of the dollar_figure payment to petitioner that is before the court discussion a motion for summary_judgment or partial summary_judgment may be granted if the pleadings and other materials demonstrate that no genuine issue of material fact exists and a decision can be rendered as a matter of law rule b 477_us_317 fla peach corp v commissioner 90_tc_678 the moving party bears the burden of showing that no genuine issue of material fact exists and the court will view any factual material and inferences in the light most favorable to the nonmoving party 477_us_242 85_tc_527 if there exists any reasonable doubt as to the facts at issue the motion must be denied 78_tc_412 the court is satisfied that no genuine issue of material fact exists partial summary_judgment is appropriate in this case generally gross_income includes all income from whatever source derived see sec_61 sec_1_61-1 income_tax regs while sec_61 broadly applies to any accession to wealth statutory exclusions from gross_income are to be narrowly construed see 515_us_323 504_us_229 348_us_426 petitioner must bring herself within the clear scope of any statutory exclusion see commissioner v schleier supra pincite united_states v burke supra pincite sec_61 indicates that items specifically excluded from gross_income are listed in part iii secs and petitioner claims that she falls within sec_104 damages other than punitive_damages received on account of personal physical injuries or physical sickness may generally be excluded from gross_income sec_104 for the damages to be excludable under this provision however the underlying cause of action must be based in tort or tort-type rights and the proceeds must be damages received on account of personal physical injury or physical sickness see commissioner v schleier supra pincite under the statute as amended in damages for emotional distress resulting from nonphysical injury are not excludable from gross_income except for an amount 4the irs has recently changed its position on the requirement of a tort or tort-type right see sec_1_104-1 proposed income_tax regs fed reg date this is not an issue we need to consider since we decide this case on the second prong of the test 5the version of the statute construed in 515_us_323 did not specify that the personal injuries or sickness be physical however the amendment described infra note effective generally for amounts received after date added that requirement 6before it was amended by the small_business job protection act of sbjpa publaw_104_188 sec a 110_stat_1838 sec_104 excluded from gross_income amounts received on account of personal injuries or sickness the reference to personal injuries or sickness included nonphysical injuries to the individual such as those affecting emotions reputation or character 504_us_229 n see 102_tc_116 affd in part revd in part and remanded on another issue 70_f3d_34 5th cir the sbjpa amended sec_104 to exclude from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness sbjpa sec a the sbjpa also amended sec_104 by adding the following flush language for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness the preceding sentence shall not apply to an amount of damages not in excess of the amount_paid for medical_care attributable to emotional distress id sec b 110_stat_1838 of damages not in excess of the amount_paid for medical_care to treat the emotional distress h conf rept pincite 1996_3_cb_741 when damages are received pursuant to a settlement agreement the nature of the claim that was the basis for settlement and not the validity of the claim controls whether such amount is excludable under sec_104 united_states v burke supra pincite see also 105_tc_396 the critical question is in lieu of what was the settlement amount_paid affd 121_f3d_393 8th cir if the settlement agreement lacks express language stating what the settlement amount was paid to settle we look to the intent of the payor based on all the facts and circumstances of the case including the complaint that was filed and the details surrounding the litigation 349_f2d_610 10th cir affg tcmemo_1964_33 102_tc_116 affd in part revd in part and remanded on another issue 70_f3d_34 5th cir we turn first to the second prong of the test and ask whether the damages were received on account of personal physical injury or physical sickness respondent alleges that the damages petitioner received were not on account of personal physical injury or physical sickness the settlement agreement states that the money was paid as damages for her emotional distress due to depression and other claims not as wages or back pay the agreement settled petitioner’s employment discrimination and retaliation claims in the suit money paid for emotional distress not attributable to physical injury or physical sickness is includable in income and any amounts paid in such circumstances for physical symptoms of emotional distress are similarly includable in income see h conf rept supra pincite c b pincite the court is satisfied that the payment was made as damages for emotional distress due to depression and as a matter of law such damages not being attributable to physical injury or sickness but to a nonphysical injury namely her claims of suffering gender-based discrimination and unlawful retaliation with respect to her employment are not excludable from her gross_income under sec_104 as amended in except to the extent of any amounts she expended for medical_care to treat her emotional distress petitioner claims that since depression is not specifically excluded as a physical injury under sec_104 it is within the definition of a physical injury this is not the correct standard petitioner must show that she falls within the clear scope of any statutory exclusion see commissioner v schleier supra pincite united_states v burke supra pincite petitioner has not shown that she falls within the exclusion under sec_104 the regulations the legislative_history or caselaw see 493_f3d_170 d c cir moulton v commissioner tcmemo_2009_38 sanford v commissioner tcmemo_2008_158 bond v commissioner tcmemo_2005_251 petitioner does not argue that the characterization of the payment does not accurately reflect the nature of the claim or the settlement payment rather she argues that she was advised that the characterization results in the payment not being includable in income to the extent petitioner argues that she did not know that the amount_paid in settlement would be includable in income we note that a taxpayer is presumed to know the law and a mistake of law does not excuse liability see 29_bta_1208 see also bussell v commissioner tcmemo_2005_77 affd 262_fedappx_770 9th cir we hold that the payment is not excludable under sec_104 from petitioner’s gross_income for her taxable_year except to the extent of any amount she paid for medical_care to treat her emotional distress thus the only remaining 7petitioner’s knowledge and any advice she received might otherwise be relevant as to the penalty respondent imposed respondent however has conceded the penalty in his motion for partial summary_judgment issue is the amount which petitioner expended on medical_care for her emotional distress we have considered all of petitioner’s contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing an appropriate order granting respondent’s motion for partial summary_judgment will be issued
